Citation Nr: 1600577	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  08-31 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include facial scarring, headaches, dizziness, anger management symptomatology, and memory loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board remanded the matter twice for further evidentiary development in June 2012 and August 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the residuals of his head injury are related to an incident in service.  For the following reasons, the Board finds a remand is warranted for an additional examination. 

A review of the evidence reveals the following: The Veteran states that he suffers from the residuals of a head injury he received in service.  In May 23, 1966, the Veteran received a T-shaped laceration of his left eyebrow after he hit a hydraulic jack.  The Veteran received stitches and x-rays negative for fractures.  The treating doctor recorded significant swelling and ecchymosis of the left zygomatic arch.

Following this incident, the Veteran reports, he struggled with memory loss and anger management.

In October 2007, the Veteran underwent a Compensation and Pension (C&P) examination, in which the examiner determined the Veteran did not suffer from a significant intracranial injury.  Notably, the Veteran reported to the examiner he had not been treated by any physician for and was not suffering from dizziness or headaches.

In May 2012, the Veteran submitted a brief to the Board, arguing that the residuals of his head injury caused memory loss. 

In July 2012, the Veteran underwent a second C&P examination in which the Veteran again reported that the residuals of his head injury did not cause headaches or dizziness, but that he had struggled with memory loss and anger management ever since the injury. 

The examiner determined the Veteran suffered from no lingering scars as a result of his in-service incident.  The examiner also determined the Veteran was not suffering from headaches as a result of residuals of his head injury, nor was the Veteran claiming that he was.  Moreover, the examiner determined that although the Veteran did suffer from vertigo, it was not due to the Veteran's in-service injury, as a facial laceration would not lead to the later development of dizziness or vertigo.  Lastly, the examiner determined the Veteran's residuals of a head injury were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner did not address the Veteran's contentions that his injury caused memory loss and anger management problems.  

Several times throughout the period of this appeal, the Veteran has claimed that his in-service head injury causes him to suffer from memory loss and anger management.  Neither of the Veteran's C&P examiners addressed these claims.  Thus, the Board finds the VA examinations are inadequate, and a remand is necessary to determine whether or not the Veteran is entitled to service connection for residuals of a head injury for memory loss and anger management.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the VA opinions of record do not proffer a conclusion as to the nature or etiology of the Veteran's claimed conditions of anger management or memory loss.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's residuals of a head injury, to include symptoms of anger management and memory loss.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the Veteran's anger management and memory loss are related to the Veteran's incident occurred in service. 

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective actions.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





